DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by O’Neil [US 20130165839 A1].
As per claim 1, O’Neil teaches a method for application of laser energy to skin (O’Neil Fig 6 ) comprising:
applying a first pass of laser energy from a laser system to skin (O’Neil Fig 6 steps 2010, NO to step 2030, ¶0095.  O’Neil Fig 5A shows the laser system 210 applying laser on skin);
placing a layer on the skin (O’Neil Fig 6 steps 2040, YES to step 2010, YES ¶0095.  Chemical facilitators are discussed for e.g. in ¶0117, ¶0110, ¶0132…); and
applying a second pass of laser energy from said laser system that impinges on said layer (O’Neil Fig 6 performing 2030 after 2020.  Note steps are repeated as needed, which constitutes a second pass if determined.  See ¶0095) to create a shockwave on the skin (O’Neil ¶0084 “rapid heating or energy transfer associated with laser exposure, laser-induced shock waves,”).
As per claim 2, O’Neil further teaches wherein said layer comprises a liquid layer (O’Neil ¶0110 “Perfluordecalin 300 may be provided to the swab tip 610 by immersing or otherwise contacting the tip 610 at least in part in a quantity of a perfluorodecalin-including substance (e.g., without limitation, a gel; liquid perfluorodecalin”).
As per claim 3, O’Neil further teaches wherein said layer comprises a solid layer (O’Neil ¶0132 “In accordance with one aspect of the present disclosure, a transparent flexible dressing or patch, comprising a lipid rich gel, may serve as a perfluorodecalin delivery means.”.  ¶0133 “During treatment, a physician may leave the gel and/or dressing or patch in place and fire the laser through it”. In this case, the layer is a patch, which is a solid). 
As per claim 6, O’Neil teaches wherein the first and second passes of laser are produced by a Q-switched lasers (O’Neil ¶0064 “use of an emitter or light-generating device for a tattoo procedure (e.g., a laser)”, ¶0147 “Laser selection: Q-switched alexandrite (755 nm)”.  These implies same laser being used for both passes).  
As per claim 7, O’Neil further teaches wherein said liquid layer is used to cool the skin (O’Neil ¶0136 “…promote driving perfluorodecalin or other chemical facilitator into the skin treatment site. Such means may include or provide, either alone or in combination, one or more of the following: vibration, ultrasound, heat, pressure, cooling…”).
As per claim 8, O’Neil further teaches wherein said liquid layer is used to alleviate pain at the skin (O’Neil ¶0140 “pain may induce patient motion and distress, thus reducing calm, even proper optical delivery of the therapeutic laser beam by the operating physician. Thus, in accordance with one aspect of the disclosure, the administration of a drug for pre-conversion of one or more hemoglobin species into metHb, and/or the delivery of a chemical facilitator (e.g., perfluorodecalin), occurs along with the administration of an anaesthetic”.  Here anesthetic agent, along with the PFD is the layer).
As per claim 10, O’Neil teaches wherein said skin includes a pigmented area (O’Neil Fig 5A item 230 is tattoo pigment in the skin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over O’Neil [US 20130165839 A1].
As per claim 9, O’Neil teaches claim 2 as discussed above.  
O’Neil does not expressly recite wherein an optical frequency of the second pass of laser energy matches a fundamental resonant frequency of said liquid layer or a harmonic thereof.  However, in ¶0141 O’Neil discloses “Other dermatological conditions may benefit from treatment in accordance with one or more aspects of the disclosure, for example by changing (increasing or decreasing) the optical absorption of the treatment site (rendering it more susceptible to certain wavelengths of treatment light),” Based on principles of resonance and absorbance, for the wavelength absorption to be increased requires that the particles on surface has fundamental frequencies or their harmonics matching the wavelengths.  This absorption of wavelengths is required for the “photothermolysis” discussed in O’Neil.  Hence, before the effective filing date of the claimed invention, providing laser energy with matching frequencies / harmonics would have been an obvious modification so that, optical absorption can correctly and efficiently occur at the target area.   

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over O’Neil as applied to claim 1 above, and further in view of Grundfest [US 20090227994 A1].
As per claims 4-5, O’Neil teaches claim 1 as discussed above.  O’Neil does not expressly teach wherein said laser system comprises more than one laser source, and said first said second passes of laser energy are produced by identical laser sources of said laser system, or said first said second passes of laser energy are produced by different laser sources of said laser system.
Grundfest in an analogous field of skin pigment /tattoo removal, teaches wherein said laser system comprises more than one laser source (Grundfest ¶0033 “the laser source 12 may include … a plurality of sources (e.g., multiple fixed wavelength sources) in which the wavelength is selected.”), and 
said first said second passes of laser energy are produced by identical laser sources of said laser system (Grundfest ¶0035 “After the first tattoo pigment compound 4 has been removed or reduced below an acceptable threshold level, the laser source may be tuned to remove the second tattoo pigment compound 4 (e.g., yellow). In this regard, the various constituent pigment compounds 4 may be removed on a sequential basis” This implies identical laser sources are used for first pigment.  Further, if a single pigment is detected by item 8, all wavelengths are tuned to remove that pigment, implying all lasers will be identical), or
said first said second passes of laser energy are produced by different laser sources of said laser system (Grundfest ¶0035 “For example, a first laser source 12 may be used to remove a first pigment compound 4 while a second laser source 12 may be used to remove a different pigment compound.”  From this section it is understood that different pigment colors are removed by different lasers).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify method in O’Neil by integrating use of multiple lasers.  In Grundfest the laser wavelengths are controlled based on the pigments to be removed.  The motivation would have been to provide a system that automatically adapts to the color of tattoo pigments present in the skin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793